2021 IL App (1st) 171204-UB

                                                                             FOURTH DIVISION
                                                                             December 30, 2021

                                          No. 1-17-1204

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                          IN THE APPELLATE COURT
                                  OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

                                                   ) Appeal from the
THE PEOPLE OF THE STATE OF ILLINOIS,               ) Circuit Court of
                                                   ) Cook County
            Plaintiff-Appellee,                    )
                                                   )
v.                                                 )
                                                   ) No. 13 CR 21044
MARSHALL BAKER,                                    )
                                                   )
            Defendant-Appellant.                   )
                                                   ) Honorable
                                                   ) Arthur F. Hill, Jr.,
                                                   ) Judge Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE REYES delivered the judgment of the court.
       Presiding Justice Gordon and Justice Lampkin concurred in the judgment.

                                             ORDER

¶1     Held: Affirming the judgment of the circuit court of Cook County where (1) no plain
             error occurred from the trial court’s admission of certain other-crimes evidence;
             (2) the trial court did not abuse its discretion in admitting certain evidence; (3) the
             jury was properly instructed; and (4) the prosecutor’s statements during closing
             argument were not improper.

¶2     This case is before us on remand from a supervisory order issued by our supreme court.

Following a jury trial, defendant Marshall Baker was convicted of three counts of aggravated
1-17-1204


criminal sexual assault, aggravated criminal sexual abuse, armed robbery, and home invasion.

He was sentenced to a term of natural life. On appeal, defendant maintains that: (1) the trial

court abused its discretion when it admitted certain other-crimes evidence; (2) the trial court

erred when it allowed the State to admit three prior statements of the complainant into evidence;

(3) the trial court failed to properly instruct the jury; and (4) the prosecutor made numerous

remarks during closing arguments which prejudiced defendant and denied him a right to a fair

trial.

¶3       On May 13, 2021, this court issued a decision affirming defendant’s convictions and

sentence. People v. Baker, 2021 IL App (1st) 171204-U. On June 28, 2021, defendant filed a

petition for leave to appeal (PLA) to the Illinois Supreme Court from that order. On September

29, 2021, our supreme court issued a supervisory order denying the PLA, but in that order, the

supreme court directed us to vacate our initial order and:

         “address on the merits defendant’s argument that the admission of evidence that

         defendant had previously committed the offenses of home invasion and attempted

         criminal sexual assault against M.M. for any relevant purpose, including propensity, as

         provided by section 115-7.3(b) of the Code of Criminal Procedure (725 ILCS 5/115-

         7.3(b)), was plain error, and determine if a different result is warranted.” People v.

         Baker, No. 127400 (Ill. Sep. 29, 2021) (supervisory order).

¶4       Upon consideration of the matter in light of our supreme court’s supervisory order, we

affirm the judgment of the circuit court.

¶5                                          BACKGROUND

¶6       Defendant was charged by indictment with multiple counts of aggravated criminal sexual

assault, aggravated criminal sexual abuse, armed robbery, home invasion, and residential



                                                 -2-
1-17-1204


burglary of the victim, B.C. The indictments generally alleged that on September 26, 2013,

defendant entered the apartment of B.C. while she was asleep and sexually assaulted her while at

the same time threatening her with a knife. After the sexual assault, defendant then removed

some money and a laptop computer from B.C.’s residence without her permission.

¶7                                          Pretrial

¶8     The State filed a pretrial motion to admit proof of other crimes. In the motion, the State

sought to introduce evidence that defendant had committed four other sexual assaults. Each of

these four sexual assaults occurred within a half-mile radius of each other in the Back of the

Yards neighborhood. In addition, three of these offenses occurred over a four-day period. The

first occurred on August 1, 1987, when defendant entered the residence of 16-year-old J.C. The

defendant came in through an open window in the middle of the night. Defendant was armed

with a screwdriver and used it to threaten the victim. He placed the screwdriver against her neck

and told her not to scream or he would hurt her. He then performed oral sex on her and forced

his penis into her vagina. Defendant then, after demanding some money, proceeded to go

through her purse and removed some of the currency therein. He told the victim not to call the

police or he would come back and then he fled from the house. The victim immediately cried

out for her mother and the police were notified. The victim was subsequently treated at the

hospital.

¶9     In addition to the assault on J.C., on March 26, 1988, defendant assaulted 18-year-old

D.S. who was asleep on the couch when defendant broke into her home. At the time, defendant

was armed with two knives and a firearm. He demanded D.S. disrobe or he would harm her.

Defendant then forced his penis into her vagina and then forced her to perform oral sex on him.

Defendant stopped and fled after D.S. told him her boyfriend would be home at any moment.



                                               -3-
1-17-1204


Once D.S.’s boyfriend arrived, she cried out, and the police were contacted. Defendant was

placed in a lineup and D.S. identified him as her attacker. Defendant was charged with

aggravated criminal sexual assault, armed robbery, and home invasion. He pled guilty and was

sentenced to 25 years’ imprisonment (concurrent with the cases discussed herein).

¶ 10   On March 29, 1988, defendant entered the home of 11-year-old M.M. She was sleeping

on her couch when she was awakened by the defendant who held a knife to her face. Defendant

told her to remove her clothes, or he would kill her. M.M. disrobed down to her underwear and

ran screaming into her sister’s bedroom. M.M.’s brother came downstairs armed with a stick and

defendant fled the house. On March 31, 1988, M.M. and her sister positively identified

defendant in a lineup. Defendant was charged with home invasion and attempted aggravated

criminal sexual assault. He pled guilty and was sentenced to 25 years’ imprisonment (concurrent

with the cases discussed herein).

¶ 11   That same evening, March 29, 1988, defendant came back to J.C.’s residence. She was

asleep in her bed when she awoke to find defendant standing over her. He placed his hand over

her mouth and held a knife to her throat. Defendant then forced his penis into her vagina and

forced her to perform oral sex on him. During this assault, defendant continued to force the

victim to engage in multiple acts of vaginal and oral sex. Defendant afterwards retrieved a glass

of water from the kitchen and used the water and a towel to clean the victim. At the end of the

encounter, defendant again demanded money or jewelry from the victim and took a $2 bill from

her nightstand. After defendant left, the victim again cried out for her mother and the police

were contacted. She reported that it was the same individual who had previously assaulted her.

Fingerprints were lifted from the glass defendant used during the assault and defendant was

identified. Thereafter, the victim identified defendant in a lineup as the person who raped her in



                                               -4-
1-17-1204


August 1987 and March 1988. Defendant was charged and pled guilty to both rapes. He was

sentenced to 25 years’ imprisonment (concurrent with three other cases discussed herein). 1

¶ 12   In support of its motion to admit, the State maintained that it should be permitted to use

the evidence of these other crimes to prove defendant’s propensity to commit sex offenses, or for

any of the other purposes, such as to prove motive, intent, identity, absence of mistake or

accident, the existence of a common plan or design, or modus operandi. The State argued the

trial court should permit the victims to present evidence of these assaults as their probative value

outweighs the danger of unfair prejudice. Specifically, the State argued that the trial court

should not consider the time defendant spent in prison when calculating the proximity in time

between the other crimes and the current offense. The State observed that while it had been

twenty-five years since the assaults in 1987-88, the defendant, however, had only been out of

custody for five of those twenty-five years. The State next argued that the similarities between

the assaults was striking. In each of the cases the defendant surprised his victims by breaking

into their homes in the middle of the night as they slept. All the crimes occurred between the

hours of 1 a.m. and 5 a.m. and occurred within a half-mile radius of each other in the Back of the

Yards neighborhood. In each offense, defendant awakened the young females while brandishing

a weapon and threatened to physically harm them if they did not comply with his requests. Each

victim was a young female between the ages of 11 and 21. In addition to the sexual acts,

defendant would take property from each of the victims, aside from M.M. (because he was

chased from her home).

¶ 13   Regarding other relevant facts and circumstances, the State argued that allowing the jury




       1
         Defendant pled guilty in four cases: two involving J.C., one involving D.S., and one
involving M.M.
                                                -5-
1-17-1204


to only hear about B.C.’s rape would create the false impression that this was an isolated incident

when, in fact, defendant has demonstrated a clear pattern of preying on young, unsuspecting

females.

¶ 14   In response, defense counsel argued that the weight of the other crimes evidence would

subject defendant to receiving an unfair trial.

¶ 15   After hearing oral arguments from the parties, the trial court granted the State’s motion to

admit. The court allowed the State to introduce the other-crimes evidence during the trial to

demonstrate motive, intent, absence of innocent frame of mind and, consistent with People v.

Donoho, 204 Ill. 2d 159 (2003), propensity.

¶ 16                                         Trial

¶ 17                                   B.C.’s Testimony

¶ 18   The State presented the following evidence at trial. B.C., age 21 at the time of the

offense, testified that on September 25, 2013, she resided on the 4800 block of South Justine

with her three-year-old son. On the evening in question, she placed her son to bed in his room

and she went to sleep. At 4:20 a.m. she awoke to the feeling of pressure from a knife that had

been placed against her neck and there was a man she did not know kneeling on the side of her

bed. B.C. identified defendant as the man. Defendant had placed a pair of her underwear over

his head and face. B.C., however, was able to see part of his face through one of the leg holes.

She was also able to observe that he was bald and had gray hair in his beard. She told defendant

to leave and that she has a son. Defendant replied that he had a friend who was with her son in

the other room, and he would hurt her son if she did not obey him. Defendant then forced his

fingers into her vagina and then put his mouth and tongue into her vagina. When B.C. started to

cry, defendant pulled her shirt up over her face and then placed his hands and mouth on her



                                                  -6-
1-17-1204


breasts. Defendant told B.C. to turn over and he placed his tongue in her anus. Defendant told

B.C. to turn back around, and he pulled out a plastic bag containing white powder from his

pocket. He then pulled out a glass pipe and smoked the white powder from the pipe. Defendant

ordered B.C. not to get up until she heard him close the door. Defendant left carrying her laptop.

She later discovered he had taken money from her purse as well. After she heard the door close,

B.C. ran to lock the door and checked on her son who was still asleep. B.C. then called her

boyfriend and then 911. She was taken to the University of Illinois at Chicago Hospital where a

sexual assault kit was performed. On October 16, 2013, she went to the police station where she

identified defendant in a lineup.

¶ 19    On cross-examination, B.C. testified she had an injury on her neck from the knife but did

not receive any treatment for it at the hospital. She also acknowledged that she did not inform

the police officers that defendant had taken her computer.

¶ 20                                Police Officer Testimony

¶ 21    Police Officer Andrew Mazintas of the Chicago Police Department testified that on

September 26, 2013, he was dispatched to B.C.’s residence, arriving at 5 a.m. He and his partner

met with B.C. and she informed them that she was sleeping when she awoke to a strange man in

her bedroom who had a knife in his hand. The man said to her “do what I say, or I will hurt

you.” The man also said that he was with someone else and they were in her son’s room and if

she did not cooperate something bad would happen to her son. B.C. further told the officers that

the man placed his fingers into her vagina and licked her genitals and anus. In addition, B.C.

informed them that the man took some money and then left. Officer Mazintas then escorted B.C.

to the hospital.




                                               -7-
1-17-1204


¶ 22                              Forensic and Medical Testimony

¶ 23   Evidence technician William Stec of the Chicago Police Department testified that at

6:46 a.m. on September 26, 2013, he received an assignment to respond to an aggravated sexual

assault at B.C.’s residence. He processed the front door, kitchen counter, rear bedroom, and

front living room for fingerprints. He did not find any fingerprints suitable for lifting. On cross-

examination, Stec testified he did not recover a knife from the residence and there was no

evidence of a forced entry.

¶ 24   Saly Joseph, 2 a nurse at University of Illinois Chicago Hospital, testified that on

September 26, 2013, at 7 a.m. she performed a sexual assault kit on B.C. who told her she had

been sleeping when an assailant woke her up, held a knife to her neck, and sexually assaulted

her. The details of the assault were consistent with B.C.’s testimony. Joseph conducted a

physical examination of B.C. and discovered a very small skin abrasion under her chin that was

three centimeters long. As part of the sexual assault kit, swabs were taken on various parts of

B.C.’s body, including her breasts, vagina, and anus.

¶ 25   Detective Andrew Perostianis of the Chicago Police Department testified that on

October 10, 2013, he was assigned to follow up on the assault to B.C. His office had received a

notification from the Illinois State Police Crime Lab that there was an association to a suspect

from the DNA obtained from the sexual assault kit. The suspect was defendant and Detective

Perostianis issued an investigative alert for his arrest. Defendant was arrested on October

16, 2013, and Detective Perostianis obtained a buccal swab from him. Defendant was then

placed in a lineup where B.C. identified him as her assailant.

¶ 26   Dr. Jennifer Wagemaker, a forensic biologist for the Illinois State Police, testified as an



       2
           This is the proper spelling of her name.
                                                 -8-
1-17-1204


expert in the field of forensic biology without objection. Dr. Wagemaker testified she preserved

the biological fluids from B.C.’s sexual assault kit and defendant’s buccal swab for further

analysis.

¶ 27   Dr. Andrew Garinger, a forensic DNA analyst with the Illinois State Police Laboratory,

testified he received the vaginal swab, the breast swab, and a blood standard from B.C. From the

breast swab, Dr. Garinger discovered a mixture of at least two individuals, one of whom was

male. Dr. Garinger placed the male DNA profile in the database and discovered an association

with defendant. He requested an additional DNA standard from defendant.

¶ 28   Dr. Garinger testified he was not able to link any DNA profiles from defendant to the

vaginal swab; however, he did testify that it is possible for a mouth to touch a body part and not

leave enough detectable DNA. According to Dr. Garinger it is easier to collect DNA from dry

skin than it is an area where there is a mucus membrane, such as the vagina.

¶ 29   Brian Schoon, a forensic scientist with the Illinois State Police Forensic Science Center at

Chicago, testified as an expert in the field of forensic DNA analysis. According to Schoon, he

tested the anal swab recovered from B.C. and identified a low level partial mixture of human

DNA profiles from at least two individuals, but it was unsuitable for comparison.

¶ 30   Lisa Kell, a forensic scientist with the Illinois State Police Forensic Science Center at

Chicago, testified as an expert in the field of forensic DNA analysis. She received a buccal swab

from defendant and from that swab obtained a DNA profile suitable for comparison. She

compared defendant’s DNA profile with the profile obtained from the breast swab and opined

that defendant’s DNA matched the DNA on the breast swab. According to Kell, this profile

would be expected to occur in approximately one in 1.2 sextillion African Americans, one in 140

quintillion Caucasians, or one in 870 quintillion Hispanic unrelated individuals.



                                               -9-
1-17-1204


¶ 31   Jeanne Hutcherson of the Illinois State Police Forensic Science Center testified as an

expert in fingerprint analysis. According to Hutcherson, no suitable latent fingerprints were

recovered from the scene.

¶ 32                             Previous Victims’ Testimony

¶ 33   The State then presented the testimony of two of defendant’s prior sexual assault victims

as other-crimes evidence. M.M. testified that on March 29, 1988, she was 11 years old. At

3:30 a.m. that morning, she was asleep on the living room sofa when she awoke to defendant

standing over her with a knife. Defendant told her that if she screamed he would kill her.

Defendant ordered her to take off her clothes and repeated his threat. When she was in only her

underwear, she ran down the hallway to her 16-year-old sister’s room and told her sister that

there was a man in the house making her take off her clothes. Her sister jumped out of bed and

ran to the front of the house. M.M. then woke up her 15-year-old brother and he grabbed his

weight bar and ran toward the front of the house where her sister was wrestling with defendant to

shut the front door. Her sister was able to close and lock the door. They then were able to get a

better look at defendant’s face as he peered through the window. M.M.’s sister called 911. On

March 31, 1988, M.M. identified defendant in a lineup and defendant was convicted in her case.

¶ 34   J.C. testified that on August 1, 1987, she was 16 years old. At 3:30 a.m. she woke to

someone tugging on her nightgown. She did not recognize anyone in the courtroom as the

individual who woke her up that evening. The individual pointed a screwdriver at her face and

said, “don’t make me hurt you.” He then forced his penis into her vagina and placed his mouth

on her vagina. After he left, she discovered money was missing from her apartment. She called

the police and was taken to the hospital where a sexual assault kit was collected.

¶ 35   J.C. further testified that defendant sexually assaulted her on March 29, 1988. At 4 a.m.



                                               - 10 -
1-17-1204


she was suddenly awakened when she felt a hand on her face. It was the same person who had

raped her in August 1987, and he was armed with a knife. He told her to be quiet and he forced

his penis into her vagina and mouth and put his mouth on her vagina. He then left the room and

came back with a glass of water and a kitchen towel. He wet the towel and wiped her vaginal

area and left. On March 31, 1988, she identified defendant in a lineup. Defendant was convicted

of these offenses.

¶ 36   Certified copies of the indictments and convictions for the offenses committed against

M.M. and J.C. were admitted into evidence and published to the jury.

¶ 37   The State rested and defendant moved for a directed verdict on counts 1 and 2 of the

indictment due to lack of evidence of anal penetration, which the trial court denied.

¶ 38                                  Defendant’s Testimony

¶ 39   Regarding the offense at issue, defendant testified as follows. On September 26, 2013, he

met up with his friend Maria at a local drug house in the Back of the Yards neighborhood.

Defendant testified he did not know Maria’s last name, but that he had known her for a year-and-

a-half. After “drinking and drugging” with Maria for about an hour-and-a-half (which consisted

of them ingesting alcohol, crack cocaine (crack), and marijuana), Maria suggested that they go to

a different location. Maria took defendant to B.C.’s apartment, which was about a block away

from the drug house. Maria let defendant into B.C.’s apartment. As they entered, Maria went to

the back of the apartment to get B.C. Defendant sat on the couch in the living room. Maria and

B.C. joined him and they all smoked crack together for about 30 minutes to an hour when Maria

left to go purchase more crack with $30 defendant had given her. Defendant testified that he still

had some crack in his possession when Maria left.

¶ 40   After Maria left, defendant and B.C. talked. B.C. asked defendant to lace her marijuana



                                               - 11 -
1-17-1204


cigarette with some crack cocaine. Defendant then offered to give her the crack cocaine if she

were to engage in sex acts with him, but B.C. was not willing to do so. In response, defendant

explained that he “really [did not] want to do nothing because you know smoking crack ***

don’t make me horny in any kind of way.” Defendant then asked if he could kiss her breast.

B.C. held her shirt up as he kissed her breast and slapped her “on the behind.” Defendant

testified he engaged in sexual relations with B.C. for 10 minutes; however, on cross-examination

he testified it did not last 10 minutes and was “just” a kiss. Afterward, defendant gave B.C. the

drugs and then left B.C.’s apartment to find Maria.

¶ 41   Regarding his sexual encounter with B.C., defendant testified as follows:

               “Q. So you weren’t interested in any sort of sexual interaction with her. You just

       felt like doing that?

               A. Yeah, some sexual interaction but no.

               Q. So you weren’t interested in having sexual activity with [B.C.]?

               A. Exactly yes.

               Q. You wanted to?

               A. Yes.

               Q. And you started by putting your mouth on her breast; is that correct?

               A. Yes.

               Q. And you went further than that, didn’t you?

               A. No.

               Q. Why not?




                                              - 12 -
1-17-1204


               A. I was looking for crack. I was waiting on the crack to come back. The crack

       didn’t come back fast enough, so I went looking for the crack. Had the crack came back,

       then maybe we went further.”

Defendant explained that slapping B.C. on the buttocks was meant to be “sarcastic” and that he

observed a pair of boxer shorts “sitting on the bed” so he put them on his head as a joke.

¶ 42   Defendant denied committing any acts of sexual penetration by force upon B.C., denied

possessing a knife in B.C.’s apartment, and denied taking a laptop and money by threat of force.

He further testified that he had resided in the Back of the Yards neighborhood all of his life.

¶ 43   On cross-examination, defendant refused to answer questions regarding the details of the

assaults on M.M. and J.C. other than acknowledging he pled guilty in those cases. He also

testified that B.C. gave him $7 or $8 to purchase crack. Regarding the effects of crack cocaine

on his ability to become sexually aroused, defendant testified that smoking crack cocaine does

not “make you want to do sexual things” it “just makes you want to smoke more.” He denied

that he kissed B.C.’s breast because he was sexually aroused and only did so “because the

opportunity presented itself.”

¶ 44   The defense rested and in rebuttal, the State presented the testimony of B.C. She denied

smoking crack with Maria and defendant in her living room. She also testified she did not

consent to defendant placing his mouth on her breast.

¶ 45   The State sought to admit a certified copy of defendant’s conviction for residential

burglary wherein he pled guilty on August 15, 2008. The trial court admitted it into evidence for

the purpose of impeachment and it was published to the jury.

¶ 46   Outside of the presence of the jury, the trial court conducted a jury instructions

conference. The State requested that the jury be provided with Illinois Pattern Jury Instructions



                                               - 13 -
1-17-1204


Nos. 3.13 and 3.14 regarding the other crimes evidence. Defendant raised a general objection to

these instructions but did not recommend any alternative language for the instructions.

¶ 47   Defendant also requested a theft instruction (Illinois Pattern Jury Instruction No. 13.01)

and the State objected. Defense counsel argued that defendant’s testimony demonstrated he took

seven dollars from B.C. with the intent to purchase drugs, but did not return with the drugs nor

did he return the money to B.C. The trial court declined to provide the theft instruction.

¶ 48   After hearing closing arguments, the jury deliberated and found defendant guilty of

aggravated criminal sexual assault (tongue to anus), aggravated criminal sexual assault (tongue

to vagina), aggravated criminal sexual assault (finger to vagina), home invasion, armed robbery,

and aggravated criminal sexual abuse. Defendant filed a motion for a new trial and an amended

motion for a new trial, which were denied. The trial court held a sentencing hearing and

ultimately sentenced defendant to natural life in prison.

¶ 49   This appeal followed.

¶ 50                                        ANALYSIS

¶ 51   On appeal, defendant maintains: (1) the trial court abused its discretion when it admitted

certain other-crimes evidence; (2) the trial court erred when it allowed the State to admit three

prior statements of the complainant into evidence; (3) the trial court failed to properly instruct

the jury; and (4) the prosecutor made numerous remarks during closing arguments that

prejudiced defendant and denied him a right to a fair trial. We address each issue in turn.

¶ 52                               Other-Crimes Evidence

¶ 53   Generally, evidence concerning other crimes is inadmissible if it demonstrates a

propensity to commit a crime. Donoho, 204 Ill. 2d at 170. “The evidence is not considered

irrelevant; rather, it is considered to be too likely to persuade the jury to convict the defendant



                                                - 14 -
1-17-1204


based on his past bad behavior.” People v. Raymond, 404 Ill. App. 3d 1028, 1045 (2010). The

Illinois legislature made an exception to the common law bar against the use of other crimes

evidence to show propensity in the case of certain sexual crimes. Section 115-7.3 of the Code of

Criminal Procedure of 1963 (the Code) states in pertinent part that when the defendant is accused

of aggravated criminal sexual assault, “evidence of the defendant’s commission of another

offense or offenses *** may be admissible (if that evidence is otherwise admissible under the

rules of evidence) and may be considered for its bearing on any matter to which it is relevant.”

725 ILCS 5/115-7.3 (West 2012).

¶ 54   Our supreme court has found that this statute allows courts to admit evidence of other

crimes to demonstrate the defendant’s propensity to commit sex offenses. Donoho, 204 Ill. 2d at

176. Other crimes evidence is admissible to prove certain facts, such as “intent, modus operandi,

identity, motive, [and] absence of mistake,” but may still be excluded “if the prejudicial effect of

the evidence substantially outweighs its probative value.” Id. at 170. The key to balancing the

probative value of propensity of other crimes evidence against its possible prejudicial effects, is

to avoid admitting evidence that entices a jury to find the defendant guilty “only because it feels

he is a bad person deserving punishment.” (Emphasis in original.) People v. Childress, 338 Ill.

App. 3d 540, 548 (2003) (citing People v. Lima, 328 Ill. App. 3d 84, 96 (2002)). In weighing the

probative value of the evidence against undue prejudice to the defendant, the court may consider

“(1) the proximity in time to the charged or predicate offense; (2) the degree of factual similarity

to the charged or predicate offense; or (3) other relevant facts and circumstances.” 725 ILCS

5/115-7.3(c) (West 2012).

¶ 55   Whether the trial court erred in admitting other crimes evidence against the defendant is

reviewed for an abuse of discretion. Raymond, 404 Ill. App. 3d at 1044. A trial court abuses its



                                               - 15 -
1-17-1204


discretion only when its ruling is arbitrary, fanciful, or where no reasonable person would take

the view adopted by the trial court. Id. at 1044-45.

¶ 56                                           J.C.

¶ 57     Defendant first maintains that the trial court erred when it failed to conduct a balancing

test when it ruled that the evidence pertaining to the offenses against J.C. were admissible.

Similar to his previous argument, defendant asserts that the fact the offenses against J.C.

occurred 25 years ago rendered their probative value greatly diminished. He further asserts that

the prejudicial impact of J.C.’s testimony was great where J.C. was 16 years old at the time of

the offenses and juries are sensitive to the effects of a crime committed on young people.

Accordingly, defendant requests we find the trial court’s failure to conduct a balancing test was

reversible error in this instance.

¶ 58     In response, the State maintains that the trial court did conduct a balancing test after

reading its motion and hearing argument from counsel and that the trial judge is presumed to

know and follow the law unless the record indicates otherwise. See People v. Casillas, 195 Ill.

2d 461, 486 (2000) (finding that while the trial judge did not expressly articulate she was

balancing the probative value of the defendant’s prior convictions against their prejudicial

impact, it was evident from the transcript the trial judge followed the law). We agree with the

State.

¶ 59     The case law requires a trial judge to engage in a “meaningful assessment of the

probative value versus the prejudicial impact of the evidence.” Donoho, 204 Ill. 2d at 186. As

argued by the State, a trial judge is presumed to know the law, and a reviewing court will

ordinarily presume the trial judge followed the law unless the record indicates otherwise. People

v. Robinson, 368 Ill. App. 3d 963, 976 (2006). The record, here, demonstrates the trial court



                                                 - 16 -
1-17-1204


reviewed the State’s written motion and listened to oral argument from the parties, which

included defendant’s argument regarding the length of time between the offenses. The trial court

then recited relevant case law and issued a ruling. The other crimes evidence regarding J.C.

provided the jury with a pattern of conduct relevant to defendant’s state of mind, motive, and

propensity—that he would enter the residence of a young woman in the middle of the night and

would threaten her with a weapon before sexually assaulting her. See People v. Deavers, 220 Ill.

App. 3d 1057, 1075 (1991) (finding the evidence in question to be strongly probative and

suggestive of the state of mind that the defendant would be inclined to commit the acts about

which the victim complained). Accordingly, we conclude that the trial court did not abuse its

discretion by admitting the other crimes evidence as to J.C. in this case. See People v. Groel,

2012 IL App (3d) 090595, ¶ 44 (finding the evidence established a pattern of conduct relevant to

the defendant’s motive and propensity).

¶ 60                                         M.M.

¶ 61   Defendant raises two errors in the trial court’s admission of M.M.’s testimony during his

trial. We address each error in turn.

¶ 62                            Illinois Rule of Evidence 404(b)

¶ 63   Defendant argues the trial court abused its discretion when it allowed the evidence of the

offense against M.M. to be presented to the jury. Defendant asserts that the trial court

improperly allowed this evidence to demonstrate his motive and intent to commit the alleged

offenses against B.C. under Illinois Rule of Evidence 404(b) and the common law. Specifically,

defendant maintains that the State failed to demonstrate how the incident against M.M., which

occurred 25 years before, provided defendant with a motive to assault B.C. Defendant further

maintains that the State failed to demonstrate that defendant intended to sexually assault M.M.



                                               - 17 -
1-17-1204


as “the act was never completed.” Thus, defendant argues, the jury was left to speculate whether

defendant’s prior conduct toward M.M. was meaningful as to the issue of intent in this case.

¶ 64   The State responds that the trial court properly admitted the evidence for other purposes

including motive, intent, absence of innocent frame of mind, and lack of consent. The State

observes that the evidence of crimes committed against M.M. was most relevant to demonstrate

lack of consent and any lack of mistake by way of the similarities between the crimes. The State

further observes that while 25 years had passed between the offenses against M.M. and those

against B.C., defendant was not incarcerated for only five of those years. The State also argues

that defendant’s intent was clear where he broke into M.M.’s home while she was asleep, held a

knife to her face, ordered her to take her clothes off, and threatened to kill her.

¶ 65   Our supreme court has repeatedly held that evidence of other crimes or bad acts is

admissible if it is relevant for any purpose other than to show a defendant’s propensity to commit

crimes. People v. Wilson, 214 Ill. 2d 127, 135 (2005). Rule 404(b) provides that evidence of

other crimes, wrongs, or acts may be admissible for purposes other than to show propensity, such

as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, lack of consent, or

absence of mistake or accident. Ill. R. Evid. 404(b) (eff. Jan. 1, 2011). Other crimes or bad acts

evidence may also be permissibly used to show, by similar acts or incidents, that the act in

question was not performed inadvertently, accidently, involuntarily, or without guilty

knowledge. 1 John W. Strong, McCormick on Evidence § 190, at 660, 664 (5th ed. 1999).

Where such other crimes or bad acts evidence is offered, it is admissible so long as it bears some

threshold similarity to the crime charged. People v. Cruz, 162 Ill. 2d 314, 348-49 (1994). The

admissibility of other crimes or bad acts evidence rests within the sound discretion of the circuit

court, and its decision on the matter will not be disturbed absent a clear abuse of discretion.



                                                - 18 -
1-17-1204


People v. Heard, 187 Ill. 2d 36, 58 (1999).

¶ 66   We first address defendant’s contention that the offense against M.M. was too far

removed in time from the offense against B.C. to be relevant in B.C.’s case. Our supreme court

has noted that “the admissibility of other-crimes evidence should not, and indeed cannot, be

controlled solely by the number of years that have elapsed between the prior offense and the

crime charged.” People v. Illgen, 145 Ill. 2d 353, 370 (1991). Courts have found decades-old

other crimes evidence admissible where it is sufficiently credible and probative. See, e.g.,

People v. Braddy, 2015 IL App (5th) 130354, ¶ 37 (20 years between offenses); People v. Smith,

2015 IL App (4th) 130205, ¶ 29 (12 to 18 years between the offenses); People v. Davis, 260 Ill.

App. 3d 176 (1994) (finding that other crimes evidence was admissible where the other crime

occurred more than 20 years prior to the charged offense). Consequently, we determine that the

age of the convictions here did not bar its admission.

¶ 67   Defendant also argues that M.M.’s testimony was not relevant as it lacks sufficient

similarity to B.C.’s case. We disagree. M.M.’s testimony regarding defendant was highly

relevant as it was nearly identical to the offense committed against B.C. and demonstrated

defendant’s intent and established that the act in question was not performed inadvertently,

accidentally, or involuntarily. Defendant was charged with attempted aggravated criminal sexual

assault and home invasion. To commit the offense of attempted aggravated criminal sexual

assault, defendant must have taken a substantial step toward the commission of the offense of

aggravated criminal sexual assault. A person commits criminal sexual assault if “that person

commits an act of sexual penetration” and either “uses force or threat of force” or “the victim is

under 18 years of age.” 720 ILCS 5/11-1.20 (West 2012). The offense becomes aggravated

when the person commits criminal sexual assault and, as in this instance, “the person displays,



                                               - 19 -
1-17-1204


threatens to use, or uses a dangerous weapon, other than a firearm, or any other object fashioned

or used in a manner that leads the victim, under the circumstances, reasonably to believe that the

object is a dangerous weapon.” 720 ILCS 5/11-1.30(a)(1) (West 2012).

¶ 68   Similar to B.C.’s case, defendant entered M.M.’s home in the middle of the night while

she was asleep. Defendant then awakened M.M. and held a knife to her face. Defendant ordered

M.M. to get completely undressed. When she was about to remove her underwear, M.M.

escaped from the defendant and ran down the hallway and cried out to her sister. Defendant was

then chased out of M.M.’s home by her brother and sister. In B.C.’s case, defendant was charged

with aggravated criminal sexual assault and home invasion. Although defendant did not commit

aggravated criminal sexual assault upon M.M. (it was charged as an attempt offense), the

evidence did support a charge of home invasion. Moreover, defendant’s conduct toward M.M.

does support attempted aggravated criminal sexual assault. While defendant did not touch M.M.,

he did order her to disrobe completely which strongly suggests that defendant intended to have

sex with her. See People v. Decaluwe, 405 Ill. App. 3d 256, 265-66 (2010) (asking a victim to

disrobe can demonstrate a defendant’s intent to commit a sex act). Consequently, we find the

trial court did not abuse its discretion in admitting M.M.’s testimony for the purpose of

demonstrating defendant’s intent.

¶ 69                   Section 115-7.3 of the Code of Criminal Procedure

¶ 70   Defendant next argues that the trial court erred when it allowed the State to introduce

evidence that he had previously committed the offenses of home invasion and attempted criminal

sexual assault against M.M. for any relevant purpose, including propensity, as provided by 725

ILCS 5/115-7.3 (West 2012). Defendant maintains that the evidence did not establish that he

committed one of the enumerated offenses listed in subsection (a) of the statute. Accordingly,



                                               - 20 -
1-17-1204


the trial court erred in admitting the prior acts against M.M. under section 115-7.3.

¶ 71    In response, the State maintains that defendant has forfeited this argument by failing to

raise it in the trial court and by failing to request plain-error review on appeal. In reply,

defendant acknowledges that this specific statutory argument was not raised before the trial

court; however, he argues he did generally object to the admission of other crimes evidence and

therefore it is preserved on appeal. In the alternative, defendant requests this court review his

claim for plain error. Under the direction of our supreme court’s supervisory order, we will

review defendant’s claim for plain error despite his forfeiture.

¶ 72    The plain-error doctrine allows a reviewing court to consider an unpreserved error when

(1) a clear or obvious error occurred and the evidence is so closely balanced that the error alone

threatened to tip the scales of justice against the defendant, regardless of the seriousness of the

error, or (2) a clear or obvious error occurred and that error is so serious that it affected the

fairness of defendant’s trial and challenged the integrity of the judicial process, regardless of the

closeness of the evidence. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). Defendant bears

the burden of persuasion regarding whether the evidence was closely balanced or whether the

error was so serious that it affected the fairness of his trial and challenged the integrity of the

judicial process. People v. Herron, 215 Ill. 2d 167, 178 (2005).

¶ 73    Under the common law, other-crimes evidence normally is inadmissible if offered only to

demonstrate the defendant’s propensity to commit the charged crime. Donoho, 204 Ill. 2d at

170; People v. Manning, 182 Ill. 2d 193, 213 (1998). Evidence regarding other crimes generally

is admissible only if offered to prove intent, modus operandi, identity, motive, absence of

mistake, or any relevant fact other than propensity. Donoho, 204 Ill. 2d at 170; People v. Illgen,

145 Ill. 2d 353, 364-65 (1991). When evidence of other crimes is offered, the trial judge must



                                                 - 21 -
1-17-1204


weigh its probative value against its prejudicial effect and may exclude the evidence if its

prejudicial effect substantially outweighs its probative value. Illgen, 145 Ill. 2d at 365.

¶ 74   Section 115-7.3 of the Code provides an exception to the general rule in criminal cases

where, as here, a defendant is accused of aggravated criminal sexual assault. 725 ILCS 5/115-

7.3(a)(1) (West 2012). In such cases, “evidence of the defendant’s commission of another

offense or offenses set forth in paragraph (1), (2), or (3) of subsection (a), or evidence to rebut

that proof or an inference from that proof, may be admissible (if that evidence is otherwise

admissible under the rules of evidence) and may be considered for its bearing on any matter to

which it is relevant.” 725 ILCS 5/115-7.3(b) (West 2012). An analysis under the Code also

involves weighing the probative value of the evidence against the prejudicial effect. People v.

Sundling, 2012 IL App (2d) 070455-B, ¶ 77.

¶ 75   Here, defendant maintains that error occurred where the trial court admitted M.M.’s

testimony under section 115-7.3 and that this was first-prong plain error where the evidence was

closely balanced. Specifically, defendant asserts that the evidence against him was not

overwhelming. In particular, defendant notes that the location of where his DNA was discovered

was consistent with both his and B.C.’s account of events. Defendant further notes that the State

presented no other witnesses who observed what occurred. Defendant concludes that the

evidence presented essentially amounted to a credibility contest and thus the evidence was

closely balanced.

¶ 76   Even if the admission of this evidence under section 115-7.3 was error, we find that the

evidence was not closely balanced as defendant suggests. See People v. White, 2011 IL 109689,

¶ 134 (conducting a plain-error analysis without first determining whether error occurred). In

support of his closely-balanced argument, defendant relies on People v. Sebby, 2017 IL 119445.



                                                - 22 -
1-17-1204


In Sebby, the defendant was charged with felony resisting a peace officer. Id. ¶ 1. That charge

required the State to prove in part that the defendant knowingly resisted a peace officer and that

his resistance was the proximate cause of an injury to that officer. 720 ILCS 5/31-1(a-7) (West

2010). On the resistance element, the three responding officers testified that the defendant

resisted. Sebby, 2017 IL 119445, ¶¶ 55-56. Three other witnesses, including the defendant,

testified that the defendant did not resist but was instead being yanked around by the officers. Id.

¶¶ 57-58.

¶ 77    The Sebby court concluded that the evidence was closely balanced. Id. ¶ 61. The court

observed that the State’s witnesses provided accounts that were consistent with each other, as did

the defendant’s witnesses. Id. Neither party’s version of the events was fanciful. Id. The court

rejected the State’s argument that the testimony of the defendant’s witnesses was less plausible

because those witnesses were relatives or friends of the defendant and might be biased. Id. ¶ 62.

The court also noted that neither party’s version of the events was corroborated by extrinsic

evidence. Id. The court found that, as in People v. Naylor, 229 Ill. 2d 584 (2008), the outcome

of the trial depended on a “ ‘contest of credibility’ ” between the officers and the defendant and

his witnesses. Sebby, 2017 IL 119445, ¶ 63 (quoting Naylor, 229 Ill. 2d at 606-07). The court

explained that, because the outcome depended on a choice between two versions which were

both credible, the evidence was closely balanced. Id. (citing Naylor, 229 Ill. 2d at 608).

¶ 78   In contrast, evidence has been deemed to be not closely balanced when one witness’s

version of events was either implausible or corroborated by other witnesses. See, e.g., People v.

Daniel, 2018 IL App (2d) 160018, ¶ 30. Additionally, courts have found no “credibility contest”

when one party’s version of the events was either implausible or corroborated by other evidence.

See, e.g., People v. Effinger, 2016 IL App (3d) 140203, ¶ 12 (circumstantial evidence supported



                                               - 23 -
1-17-1204


the victim’s version of events and the defense presented no evidence); People v. Lopez, 2012 IL

App (1st) 101395, ¶¶ 88-90 (evidence not closely balanced where circumstantial evidence

supported State’s witnesses’ testimony while the defendant’s entire version of events “strained

credulity”); People v. Anderson, 407 Ill. App. 3d 662, 672 (2011) (evidence not closely balanced

where the defendant’s version of events was implausible).

¶ 79   We find the evidence in this case was not closely balanced as B.C.’s version of events

was corroborated by the State’s evidence and defendant’s version of events strained credulity.

B.C. testified defendant entered her residence at 4:20 a.m., held a knife to her neck, and sexually

assaulted her. Nurse Joseph testified that upon examining B.C. she discovered a 3-centimeter

long abrasion under her chin. This testimony corroborates B.C.’s testimony that defendant

threatened her by holding a knife to her neck. In addition, Nurse Joseph testified that she took

swabs of B.C.’s breast and anus. Kell, a forensic scientist, opined that the breast swab matched

defendant’s DNA and would be expected to occur in approximately one in 1.2 sextillion African

Americans, one in 140 quintillion Caucasians, or one in 870 quintillion Hispanic unrelated

individuals. While no DNA was suitable for comparison from the anal swab, forensic DNA

analyst Dr. Garinger testified that the anal swab contained a partial mixture of human DNA

profiles from at least two individuals, which serves to provide some corroboration of B.C.’s

testimony that defendant placed his tongue in her anus. We also observe that B.C.’s version of

events was further corroborated by her immediate and consistent outcries to 911, Officer

Mazintas, and Nurse Joseph. Accordingly, the physical evidence and the testimonies of Officer

Mazintas and Nurse Joseph serve to tip the balance in favor of B.C.’s account of events. See

People v. Hernandez-Valdez, 260 Ill. App. 3d 644, 647 (1994) (evidence not closely balanced

where State’s witnesses were highly credible and the defendant’s testimony was unbelievable).



                                               - 24 -
1-17-1204


¶ 80   Defendant maintains, however, that the breast swab fails to tip the balance of the

evidence where he testified that he kissed B.C.’s breast with her consent and that explains the

presence of his DNA on B.C.’s body. Unlike the Sebby court, we cannot say that defendant’s

account of events was not fanciful. Defendant testified that he went to B.C.’s residence in the

early morning hours with a woman named Maria. According to defendant, Maria let herself into

B.C.’s apartment and then they both smoked crack with B.C. Defendant testified that, after

smoking crack all night, he left the drug house to go to B.C.’s apartment. Indeed, no evidence

was presented that established B.C. had smoked crack or that crack was discovered in B.C.’s

residence. It seems illogical that defendant and Maria would go to B.C.’s residence to smoke

crack if B.C. was not in possession of crack. Defendant further testified that Maria left to obtain

more crack; however, he also testified that he was actually in possession of crack at that time and

he, in fact, suggested B.C. engage in sexual acts in exchange for crack. This demonstrates the

fanciful nature of defendant’s testimony as it does not follow that Maria would leave the

apartment to obtain crack if defendant was still in possession of some crack.

¶ 81   Another inconsistency in defendant’s testimony was that he testified he engaged in sexual

contact with B.C. for 10 minutes, yet on cross-examination testified they engaged in “just” a

kiss. Defendant’s testimony further strained credulity in that he simultaneously testified he is not

sexually aroused while he is on crack, but also testified he was the one who suggested the

exchange of sex for drugs and then, “because the opportunity presented itself[,]” began kissing

B.C.’s breast for 10 minutes and “sarcastically” slapped her buttocks. The fact defendant denied

kissing B.C.’s breast because he was sexually aroused contradicts his behavior of engaging in

sexual relations with B.C. for 10 minutes. Moreover, unlike B.C.’s testimony, defendant’s

testimony lacked consistent and corroborating evidence.



                                               - 25 -
1-17-1204


¶ 82   Additionally, even if it were error to admit M.M.’s testimony to demonstrate propensity

under section 115-7.3, as previously discussed, the other-crimes evidence proved defendant’s

intent, as well as the absence of innocent frame of mind and lack of consent. See People v.

Eubanks, 2021 IL App (1st) 182549, ¶ 72 (finding the other-crimes evidence assisted in

rendering the evidence not closely balanced). The evidence in this case is not closely balanced

and the other-crimes evidence was legitimately admitted for purposes of showing intent and lack

of consent. See People v. Harris, 297 Ill. App. 3d 1073, 1086 (1998) (other-crimes evidence was

relevant to prove defendant’s criminal intent where defendant used a consent as a defense). At

trial, J.C. and M.M. testified in detail about defendant’s criminal conduct against them. Even

though the trial court did not admit the other-crimes evidence for modus operandi, the details of

J.C. and M.M.’s assaults were strikingly similar to what happened to B.C. For example, J.C. and

M.M. testified defendant entered their residences uninvited in the early morning hours and

threatened to kill them if they did not obey his commands. Similarly, defendant entered B.C.’s

residence uninvited at 4:20 a.m., held a knife to her throat, and threatened harm to her and her

son if she did not do as he said. In addition, J.C. testified defendant twice used a weapon to force

her to engage in sexual acts—first employing a screwdriver and then later a knife. B.C. also

testified defendant used a knife in the attack. The attack against J.C. was also similar to B.C.’s

in that in both offenses defendant stole money or objects from their residences. While he did not

admit to the details of the offenses, more importantly, defendant testified that he pled guilty to

the offenses against M.M. and J.C. These similar acts against M.M. and J.C. establish

defendant’s intent and a lack of consent by the victims in each case. See id.

¶ 83   In conclusion, the outcome in Sebby turned on a “contest of credibility,” involving

conflicting accounts of the circumstances of the defendant’s arrest from the deputies involved



                                               - 26 -
1-17-1204


and the defendant, as well as from several witnesses who were present. Id. ¶ 63. As no extrinsic

evidence was offered in Sebby to corroborate or contradict either version of the conflicting

accounts and both versions were credible, our supreme court found that the defendant had

satisfied his burden to demonstrate that the evidence was closely balanced. Id. (citing Naylor,

229 Ill. 2d at 607-08). This is not the case here where, even excluding the other-crimes

evidence, the State presented evidence corroborating B.C.’s testimony and defendant’s version of

events is fanciful and contradicted by his own testimony. See People v. Olla, 2018 IL App (2d)

160118, ¶¶ 35-36 (finding no credibility contest when one party’s version of the events either

was corroborated by other evidence or was implausible); see also Hernandez-Valdez, 260 Ill.

App. 3d at 647. Additionally, the erroneous admission of other-crimes evidence warrants

reversal only where the evidence was “a material factor in the defendant’s conviction such that,

without the evidence, the verdict likely would have been different[.]” People v. Hall, 194 Ill. 2d

305, 339 (2000). We cannot say, based on the evidence presented in this case, that M.M.’s

testimony being admitted for propensity can be regarded as being such a material factor in

defendant’s conviction where the jury was presented with, not only B.C.’s credible testimony,

but also the corroborating evidence of her outcries to police and medical staff, as well as the

DNA and physical evidence, and the other-crimes evidence admitted through J.C.’s testimony.

The evidence in this case is not “so closely balanced that the error alone threatened to tip the

scales of justice against the defendant.” People v. Wilmington, 2013 IL 112938, ¶ 31.

Accordingly, we conclude that no plain error occurred.

¶ 84                     Claimed Error in Admitting B.C.’s Prior Statements

¶ 85   Defendant next raises a series of arguments that the trial court abused its discretion when

it allowed certain prior consistent statements made by B.C. to be heard by the jury. According to



                                               - 27 -
1-17-1204


defendant, these statements served only to bolster B.C.’s in-court testimony and therefore

prejudiced him.

¶ 86   The admission of evidence is within the sound discretion of the trial court, and its ruling

will not be disturbed unless there was an abuse of discretion. People v. Beard, 273 Ill. App. 3d

135, 142 (1995). A trial court abuses its discretion where its decision to admit evidence is

arbitrary, fanciful, or unreasonable, or where no reasonable person would agree with the

position. People v. Ruback, 2013 IL App (3d) 110256, ¶ 24.

¶ 87   The general rule is that prior consistent statements of a witness are inadmissible for the

purpose of corroborating the witness’ trial testimony because they serve to unfairly enhance the

credibility of the witness. People v. Donegan, 2012 IL App (1st) 102325, ¶ 52. The reason

behind this rule has been explained as follows: “The danger in prior consistent statements is that

a jury is likely to attach disproportionate significance to them. People tend to believe that which

is repeated most often, regardless of its intrinsic merit, and repetition lends credibility to

testimony that it might not otherwise deserve.” People v. Smith, 139 Ill. App. 3d 21, 33 (1985).

There are two distinct exceptions to this rule: (1) where the prior consistent statement rebuts a

charge that a witness is motivated to testify falsely, and (2) where the prior consistent statement

rebuts an allegation of recent fabrication. People v. Richardson, 348 Ill. App. 3d 796, 802

(2004). Under the first exception, the prior consistent statement is admissible if it was made

before the motive to testify falsely came into existence. Id. Under the second exception, a prior

consistent statement is admissible if it was made prior to the alleged fabrication. Id. A

reviewing court will not reverse a trial court’s evidentiary ruling on a prior consistent statement

absent an abuse of discretion. Id. at 801. Based on the record provided, we find the trial court

did not abuse its discretion.



                                                 - 28 -
1-17-1204


¶ 88                                         911 Recording

¶ 89   Defendant asserts that the publication of B.C.’s call to 911 was improperly admitted

where it served only to bolster her in-court testimony and it did not fall within the excited

utterance exception to hearsay. The State observes that this issue has been forfeited where

defendant failed to object on this basis during the trial. Furthermore, aside from any forfeiture,

the State argues that the 911 recording was admissible to rebut defendant’s defense of consent

and for the nonhearsay purpose of setting forth the inception of the criminal investigation.

¶ 90   We initially find this issue is forfeited. See People v. Watt, 2013 IL App (2d) 120183,

¶ 44. At trial, defendant objected to the admission of the 911 call based on the lack of foundation

only. Defendant did not raise the additional objection he now urges on appeal, that the prior

consistent statement was hearsay. On review, a defendant cannot change or add to the basis of

his objection in the appellate court. People v. McClendon, 197 Ill. App. 3d 472, 482 (1990). A

specific objection at trial eliminates all grounds not specified. Id. Despite defendant’s forfeiture

of this issue, we will review it under the plain-error doctrine.

¶ 91   As previously stated, the plain-error doctrine allows a reviewing court to consider an

unpreserved error when (1) a clear or obvious error occurred and the evidence is so closely

balanced that the error alone threatened to tip the scales of justice against the defendant,

regardless of the seriousness of the error, or (2) a clear or obvious error occurred and that error is

so serious that it affected the fairness of defendant's trial and challenged the integrity of the

judicial process, regardless of the closeness of the evidence. Piatkowski, 225 Ill. 2d at 565.

Defendant bears the burden of persuasion regarding whether the evidence was closely balanced

or whether the error was so serious that it affected the fairness of his trial and challenged the

integrity of the judicial process. Herron, 215 Ill. 2d at 178. In order for there to be plain error,



                                                - 29 -
1-17-1204


we must first find error. Piatkowski, 225 Ill. 2d at 565.

¶ 92   A prior consistent statement that meets the requirements for admission as an excited

utterance, sometimes called a spontaneous declaration, is admissible as an exception to the

hearsay rule. People v. Davis, 130 Ill. App. 3d 41, 55-56 (1984). Illinois Rule of Evidence

803(2) (eff. Apr. 26, 2012), excludes from the hearsay rule “[a] statement relating to a startling

event or condition made while the declarant was under the stress of excitement caused by the

event or condition.” For the excited utterance exception to apply, “(1) there must be an

occurrence sufficiently startling to produce a spontaneous and unreflecting statement; (2) there

must be an absence of time for the declarant to fabricate the statement; and (3) the statement

must relate to the circumstances of the occurrence.” People v. Williams, 193 Ill. 2d 306, 352

(2000)). “The trial court has discretion to determine whether statements are hearsay and, if so,

whether admissible under an exception,” and we will only reverse a trial court’s hearsay ruling

for an abuse of discretion. People v. Dobbey, 2011 IL App (1st) 091518, ¶ 43.

¶ 93   In determining whether a hearsay statement is admissible under the spontaneous

declaration exception, courts employ a totality of the circumstances analysis, which includes

several factors: the nature of the event, passage of time, the mental and physical condition of the

declarant, and the presence or absence of self-interest. Id. While the period of time that may

pass without affecting the admissibility of a statement varies greatly, a statement made when the

excitement of the occurrence no longer predominates is inadmissible hearsay. See People v.

Sutton, 233 Ill. 2d 89, 107-08 (2009); People v. House, 141 Ill. 2d 323, 382 (1990) (citing 6 John

H. Wigmore, Evidence in Trials at Common Law § 1747, at 195 (Chadbourn rev. ed. 1976)

(statements “made under the immediate and uncontrolled domination of the senses, and during

the brief period when considerations of self-interest could not have been brought fully to bear by



                                               - 30 -
1-17-1204


reasoned reflection” qualify for nonhearsay treatment)).

¶ 94   Undoubtedly, a sexual assault would qualify as a sufficiently startling occurrence for

purposes of the excited utterance exception. Defendant concedes that a sexual assault is a

startling event and that B.C.’s testimony related to the circumstances of the sexual assault but

argues that the passage of time was too long to qualify for the exception. Our courts, however,

have recognized that the period of time which may have passed without affecting the

admissibility of a statement under the spontaneous declaration exception varies greatly. See

People v. Williams, 193 Ill. 2d 306, 353 (2000). Sometimes many hours will pass, and the

statement will be admissible and sometimes mere minutes will pass and the statement will be

inadmissible. Id. In addition, our supreme court has observed that “a declarant may make a

spontaneous declaration to a person even after having spoken previously to another.” Williams,

193 Ill. 2d at 353 (citing House, 141 Ill. 2d at 386). Therefore, we look to the circumstances

surrounding the statement to determine whether it was or was not an excited utterance. See

Dobbey, 2011 IL App (1st) 091518, ¶ 43.

¶ 95   We find that B.C.’s statement to the 911 operator was sufficiently prompt to permit

admission as an excited utterance. B.C.’s testimony established that immediately after defendant

exited her residence, she checked on her 3-year-old child, called her boyfriend, and then called

911. There was no testimony elicited by either party regarding the length of time between the

sexual assault and when B.C. called 911. A review of the 911 recording reveals that B.C. was

crying on the phone to the operator and her voice was strained. While B.C. regained some

composure to respond to the operator’s inquiries, at the end of the call when she recalled what

defendant said to her, B.C. commenced crying again. In addition, B.C. testified on cross-

examination that she was still in shock over the sexual assault when she was being treated at the



                                               - 31 -
1-17-1204


hospital. Based on the totality of the circumstances, we find that B.C.’s statement to the 911

operator was spontaneous and, therefore, we cannot say that the trial court abused its discretion

in admitting the 911 recording as an exception to the hearsay rule. See Watt, 2013 IL App (2d)

120183, ¶ 43.

¶ 96                                      Officer Mazintas

¶ 97    Defendant also argues that the trial court abused its discretion when it allowed Officer

Mazintas to testify regarding B.C.’s statements to him where her statements did not qualify under

the excited utterance exception to the hearsay rule due to the length of time that transpired before

making it. Defendant maintains that B.C. had “plenty of time for self-reflection” and that during

this time she could have fabricated a motive to lie about the sexual assault.

¶ 98    The State maintains that the trial court properly admitted this testimony as an excited

utterance. The State points to Officer Mazintas’ testimony wherein he described B.C.’s

demeanor as “a little distraught, a little scared, a little flustered” before she explained what

happened during the offense and provided a description of her attacker. In the alternative, the

State argues that B.C.’s statement to Officer Mazintas was also admissible to explain the

inception of the investigation and, since B.C. provided a description of defendant to the police,

would assist the jury in understanding how they came to identify defendant as a suspect.

¶ 99    For the reasons previously stated, we find that B.C.’s statement to Officer Mazintas was

properly admitted as an excited utterance. The offense occurred at 4:20 a.m. Officer Mazintas

testified he arrived at B.C.’s residence at 5 a.m. Regarding B.C.’s demeanor he testified she was

“a little distraught, a little scared, a little flustered.” B.C. testified she was “in shock” when she

was being treated at the hospital. Based on the totality of the circumstances, we cannot say that

the trial court abused its discretion when it admitted this evidence under the excited utterance



                                                 - 32 -
1-17-1204


exception. See People v. Gacho, 122 Ill. 2d 221, 241-42 (1988) (finding that, under the facts and

circumstances, a statement made six-and-a-half hours after the offense qualified as an excited

utterance); People v. Sutton, 233 Ill. 2d 89, 108-09 (2009) (finding the victim’s statements at the

scene and in the ambulance were admissible under the excited utterance exception).

¶ 100                                       Nurse Joseph

¶ 101 Defendant further asserts that the trial court abused its discretion when it allowed the

State to admit into evidence the statement which B.C. provided to nurse Joseph. While

defendant admits that this statement arguably fell within the hearsay exception for statements

provided to medical personnel (see 725 ILCS 5/115-13 (West 2012)), he maintains that it was

not reasonably pertinent to B.C.’s diagnosis or treatment.

¶ 102 Section 115-13 of the Illinois Code of Criminal Procedure of 1963 (725 ILCS 5/115-13

(West 2012)), provides that “statements made by the victim to medical personnel for purposes of

medical diagnosis or treatment including descriptions of the cause of symptom, pain or

sensations, or the inception or general character of the cause or external source thereof insofar as

reasonably pertinent to diagnosis or treatment shall be admitted as an exception to the hearsay

rule.” It is readily apparent that B.C.’s statement to nurse Joseph falls under this exception.

B.C.’s description of the sexual assault to Joseph was presented in the context of describing the

treatment which she received at the hospital, which included a sexual assault kit being collected.

Thus, section 115-13 clearly applied to the statement made to the nurse. See People v. Monroe,

366 Ill. App. 3d 1080, 1093 (2006). Indeed, defendant acknowledges as much in his reply, but

maintains that this statement was cumulative of other evidence and the prejudice from its

admission outweighs the probative value. We, however, find this argument unpersuasive.




                                               - 33 -
1-17-1204


¶ 103                                    Cumulative Error

¶ 104 Defendant urges this court to consider the cumulative effect of all three of the statements

and find that their admission was unduly prejudicial. Defendant maintains that the effect of

allowing all three of these statements to be presented to the jury created a risk that the jury would

believe B.C.’s account of the offense solely because it was repeated. Defendant asserts that the

effect is especially dangerous in this case because the evidence amounted to a credibility contest.

¶ 105 We initially observe that defendant did not raise this issue before the trial court and raises

no plain-error argument on appeal. As stated previously, under such circumstances we find

defendant’s argument to be forfeited. See People v. Hall, 194 Ill. 2d 305, 351 (2000) (declining

to consider forfeited errors that did not individually rise to the level of plain error when

conducting their cumulative error analysis); People v. Caffey, 205 Ill. 2d 52, 118 (2001) (same).

In addition, we note that generally there is no cumulative error where the alleged errors do not

amount to any reversible error on any individual issue. People v. Doyle, 328 Ill. App. 3d 1, 15

(2002) (citing People v. Falconer, 282 Ill. App. 3d 785, 793 (1996)). See Caffey, 205 Ill. 2d at

118 (where no error occurred at all, or any error that may have occurred did not rise to the level

of plain error, the defendant was not entitled to a new trial based on cumulative error). As we

find that the trial court did not err in its admission of this evidence, there can be no cumulative

error.

¶ 106                                    Jury Instructions

¶ 107 Defendant raises two arguments regarding the propriety of the jury instructions: (1) that

the jury was provided with contradictory instructions resulting in reversible error; and (2) the

trial court erred when it failed to provide a lesser included offense instruction for theft. We

address each issue in turn.



                                                - 34 -
1-17-1204


¶ 108                                Contradictory Instructions

¶ 109 Defendant argues that he was denied his right to a fair trial where the trial court provided

contradictory instructions to the jury regarding the other crimes evidence. Specifically,

defendant asserts that although the trial court explained that evidence of defendant’s prior

residential burglary conviction could be considered only for how it affected his believability as a

witness, it also instructed the jury that evidence he was involved in prior offenses could be

considered on the issues of motive, intent, lack of consent, and propensity. Thus, the jury was

not apprised that defendant’s residential burglary conviction was admitted only for impeachment.

¶ 110 The State argues that defendant failed to preserve this argument for our review by failing

to raise the issue before the trial court during the jury instruction conference and again in his

posttrial motion. The State further asserts that even if there was error in the jury instructions, the

evidence was not closely balanced where the jury properly received the other crimes evidence

against M.M. and J.C. and the prosecutor explained in closing argument that this evidence was

received for the proper purposes.

¶ 111 Our supreme court has found that a defendant will be considered to have forfeited his

right for review of a jury instruction error if he failed to object to the instruction at trial and did

not raise the issue in a posttrial motion. People v. Sargent, 239 Ill. 2d 166, 188-89 (2010).

Although defense counsel failed to raise the issue that the jury instructions did not identify the

offense for which they were intended and failed to include the alleged error in his posttrial

motion, Illinois Supreme Court Rule 451(c) (eff. July 1, 2006) states that substantial defects in a

criminal jury instruction “are not waived by failure to make timely objections thereto if the

interests of justice require.” This rule is meant to correct grave or serious errors and errors in

cases so factually close that fundamental fairness requires that the jury be properly instructed.



                                                 - 35 -
1-17-1204


Sargent, 239 Ill. 2d at 189. The rule is coextensive with the plain-error clause of Illinois

Supreme Court Rule 615(a), which provides: “ ‘Any error, defect, irregularity, or variance which

does not affect substantial rights shall be disregarded. Plain errors or defects affecting

substantial rights may be noticed although they were not brought to the attention of the trial

court.’ ” Id. (quoting Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967)). As always, the first step of plain-

error review is to determine if any error occurred. Piatkowski, 225 Ill. 2d at 565.

¶ 112 In this case, the trial court provided Illinois Pattern Jury Instruction Nos. 3.13 and 3.14 to

the jury. Instruction No. 3.13 provided as follows:

                “Evidence of a defendant’s previous conviction of an offense may be considered

        by you only as it may affect his believability as a witness and must not be considered by

        you as evidence of his guilt of the offense with which he is charged.”

Instruction No. 3.14 stated:

                “Evidence has been received that the defendant has been involved in offenses

        other than those charged in the indictment. This evidence has been received on the issues

        of defendant’s motive, intent, lack of consent, and propensity, and may be considered by

        you only for those limited purposes.

                It is for you to determine whether the defendant was involved in those offenses

        and, if so, what weight should be given to this evidence on the issues of motive, intent,

        lack of consent, and propensity.”

As noted by defendant, neither of these instructions indicated to which convictions and offenses

they referred. In addition to these instructions, the trial court also provided the instruction that,

“Any evidence that was received for a limited purpose should not be considered by you for any

other purpose.”



                                                 - 36 -
1-17-1204


¶ 113 Here, the prosecutor, in closing argument, addressed the other-crimes instruction. The

prosecutor specifically advised the jury that the testimony from M.M. and J.C. could only be

considered “on the issues of the defendant’s motive, intent, lack of consent, and propensity, and

may be considered by you only for those limited purposes.” The prosecutor further informed the

jury that it was for them “to determine whether the defendant was involved in those offenses and,

if so, what weight should be given to this evidence.” The prosecutor also repeated this

proposition in rebuttal argument and expressly stated that this proposition applied to “certain

cases, like sexual assault.” Importantly, defense counsel also addressed the other-crimes

evidence and similarly explained its limited use to the jury and acknowledged that the prosecutor

“explained the facts and circumstances that go with this.” We observe that this court has stated

that “the failure to give instructions to which a defendant is entitled but does not request will not

rise to plain error when the total instructions to the jury together with arguments of counsel

apprise them of the missing element.” People v. McCreary, 123 Ill. App. 3d 880, 883 (1984). In

this instance, it is evident that the jury was properly instructed regarding the application of the

other crimes evidence instruction. See People v. Olaska, 2017 IL App (2d) 150567, ¶ 127 (“The

closing arguments of the parties are also instrumental in forming a jury’s understanding of the

law and can compensate for confusing aspects of the instructions.”).

¶ 114 Regarding instruction No. 3.13, the prior conviction instruction, neither the prosecutor

nor defense counsel discussed this in their closing arguments. However, when considering the

jury instructions as a whole, it is apparent that a reasonable juror would surmise that instruction

No. 3.13 refers to the residential burglary conviction. This is particularly true where the jury was

aware that the crimes involving M.M. and J.C. were to be used for limited purposes as explained

by the prosecutor and laid out in instruction No. 3.14; accordingly, the only conviction remaining



                                                - 37 -
1-17-1204


for the jury to consider under instruction No. 3.13 was the residential burglary conviction. See

People v. Brandon, 283 Ill. App. 3d 358, 364 (1996) (“Error in jury instructions is harmless

where the instructions, taken as a whole, correctly and fully instruct the jury.”).

¶ 115                               Lesser Included Offense

¶ 116 Defendant also argues that his conviction for armed robbery should be vacated where the

trial court improperly refused to instruct the jury about the lesser included offense of theft.

Defendant contends that the failure to provide this instruction was in error because his testimony

established that B.C. gave him money so he could purchase crack cocaine and that he neither

purchased the crack cocaine nor gave B.C. her money back. According to defendant, this

amounts to “some evidence” from which to conclude that he stole B.C.’s money and did not do

so using force.

¶ 117 The State responds that defendant was not entitled to a theft instruction where he failed to

present any evidence that he intended to permanently deprive B.C. of her money, a necessary

element of theft.

¶ 118 A defendant is entitled to a lesser included offense instruction only if the evidence at trial

is such that a jury could rationally find the defendant guilty of the lesser offense yet acquit him

of the greater. People v. Medina, 221 Ill. 2d 394, 405 (2006). In Illinois, courts apply the

charging instrument approach when determining whether an offense qualifies as a lesser-

included offense. People v. Kennebrew, 2013 IL 113998, ¶ 41. Under this approach, “the lesser

offense need not be a ‘necessary’ part of the greater offense, but the facts alleged in the charging

instrument must contain a ‘broad foundation’ or ‘main outline’ of the lesser offense.” Id. ¶ 30.

The charging instrument approach requires a two-step analysis. Id. First, we determine whether

an offense is a lesser-included offense. Id. Then, we examine the evidence at trial to determine



                                                - 38 -
1-17-1204


“whether there is some evidence in the record that, if believed by the jury, will reduce the crime

charged to a lesser offense.” (Emphasis in original.) People v. McDonald, 2016 IL 118882,

¶ 25. Whether an offense is a lesser included offense of a charged crime is an issue of law that

we review de novo. Kennebrew, 2013 IL 113998, ¶ 18; People v. Kolton, 219 Ill. 2d 353, 361

(2006).

¶ 119 “[T]he second step—examining the evidence adduced at trial—should not be undertaken

unless and until it is first decided that the uncharged offense is a lesser-included offense of a

charged crime.” Kolton, 219 Ill. 2d at 361. “When the trial court, after reviewing all the

evidence, determines that there is insufficient evidence to justify the giving of a jury instruction,

the proper standard of review of that decision is abuse of discretion.” McDonald, 2016 IL

118882, ¶ 42. “Common sense dictates that, for a reviewing court to determine whether the trial

court abused its discretion, it must undertake a review of the relevant evidence. This is necessary

because an abuse of discretion occurs where the trial court’s decision is arbitrary, fanciful, or

unreasonable to the degree that no reasonable person would agree with it.” Id. ¶ 32.

¶ 120 A person commits armed robbery when he takes property from the person or presence of

another using force or by threatening the imminent use of force while he is presently armed with

a dangerous weapon. 720 ILCS 5/18-1(a)(1) (West 2012).

¶ 121 Our supreme court has found that theft can be a lesser included offense of armed robbery

where the conduct and the mental states required for theft are alleged in the armed robbery

indictment. People v. Jones, 149 Ill. 2d 288, 295 (1992). Here, defendant’s indictment for

armed robbery provided that defendant “knowingly took property, to wit: a laptop and U.S.

Currency, from the person or presence of [B.C.] by the use of force or by threatening the

imminent use of force” and that defendant was armed with a knife. In order to sustain a



                                                - 39 -
1-17-1204


conviction of theft, the State must establish that the defendant knowingly “obtain[ed] or exert[ed]

unauthorized control over property of the owner.” 720 ILCS 5/16-1(a)(1) (West 2012). This

indictment for armed robbery contained the elements of theft, namely, knowingly obtaining or

exerting unauthorized control over B.C.’s property. Therefore, we find theft to be a lesser

included offense of armed robbery as charged in this case.

¶ 122 Turning to the second step, a defendant is entitled to the lesser included offense

instruction if there is any evidence tending to prove the defendant was guilty of the lesser offense

rather than the greater, even if that evidence is very slight. People v. Garcia, 188 Ill. 2d 265, 284

(1999). Here, B.C.’s testimony indicated that while armed with a knife, which he had held to her

neck during the sexual assault, defendant took B.C.’s laptop, money, and cigarettes. Defendant’s

testimony, however, sharply contradicted B.C.’s version of the events. Defendant denied that he

ever had a knife and denied that he used force or the threat of force against B.C. Instead,

defendant maintained that B.C. gave him money to purchase drugs. While defendant did admit

that he did not purchase the drugs nor did he return the money to B.C., he failed to present any

evidence that he obtained or exerted unauthorized control over B.C.’s money. He also failed to

present any evidence regarding the laptop.

¶ 123 Even if we were to consider it an error for the trial court not to have provided the theft

instruction, it is evident that the jury would not reasonably have convicted defendant of theft

given the evidence. See People v. Jones, 81 Ill. 2d 1, 9 (1979) (“ ‘Even though error may have

been committed in giving or refusing to give an instruction, it will not always justify reversal

when the evidence of defendant’s guilt is so clear and convincing that the jury could not

reasonably have found him not guilty.’ ”). Where the evidence is sufficient to convict a

defendant of the greater offense, it is not reversible error to instruct the jury only as to that



                                                 - 40 -
1-17-1204


offense. People v. Fonville, 158 Ill. App. 3d 676, 685 (1987).

¶ 124 The distinguishing element among armed robbery, robbery, and theft is whether force or

the threat of force, or a dangerous weapon is employed. See, e.g., Jones, 149 Ill. 2d at 296

(discussing elements that distinguish armed robbery and robbery from theft). Stated another

way, theft is a simple deprivation of property; robbery is a deprivation of property, plus force or

the threat of force; and armed robbery is the deprivation of property, plus force or the threat of

force, plus the use of a dangerous weapon. 720 ILCS 5/16-1(a)(1) (West 2012); 720 ILCS 5/18-

1(a) (West 2012); 720 ILCS 5/18-2(a) (West 2012).

¶ 125 Here, the jury was presented with the option of finding defendant guilty of armed robbery

and ultimately the jury found him guilty of that offense. This means that the jury did not believe

defendant’s version of the incident but, rather, believed the testimony of B.C. and Officer

Mazintas, and found that defendant employed a dangerous weapon and the use of force or the

threat of force to deprive B.C. of her property. As the jury found that the State had proven those

two elements, it would not have returned a conviction of theft instead of armed robbery if it were

presented with that option. Therefore, we find that if there was error in the trial court’s refusal to

instruct the jury on theft it was harmless error. See People v. Washington, 375 Ill. App. 3d 243,

248 (2007); see, e.g., Fonville, 158 Ill. App. 3d at 687 (finding that any error in refusing to

instruct the jury on the lesser included offense of possession of a controlled substance was

harmless where the evidence was sufficient to show the greater offense of possession with intent

to manufacture or deliver a controlled substance).

¶ 126                               Prosecutorial Misconduct

¶ 127 Lastly, defendant argues numerous errors made during the State’s closing and rebuttal

arguments prejudiced him and require the reversal of this case and a remand for a new trial. We



                                                - 41 -
1-17-1204


initially observe that defendant properly preserved some of these claims for our review but failed

to preserve others. Accordingly, the plain-error doctrine applies to some, but not all, of

defendant’s alleged errors. Yet, as always, the first step in a plain-error analysis is to determine

if any error occurred. See Piatkowski, 225 Ill. 2d at 565.

¶ 128 Generally, a prosecutor is given wide latitude in closing arguments, although his or her

comments must be based on the facts in evidence or upon reasonable inferences drawn

therefrom. People v. Page, 156 Ill. 2d 258, 276 (1993). “The prosecutor has the right to

comment on the evidence and to draw all legitimate inferences deducible therefrom, even if they

are unfavorable to the defendant.” People v. Simms, 192 Ill. 2d 348, 396 (2000). “Whether a

prosecutor’s comments or arguments constitute prejudicial error is evaluated according to the

language used, its relation to the evidence, and the effect of the argument on the defendant's right

to a fair and impartial trial.” Id. “In reviewing comments made at closing arguments, this court

asks whether or not the comments engender substantial prejudice against a defendant such that it

is impossible to say whether or not a verdict of guilt resulted from them.” People v. Wheeler,

226 Ill. 2d 92, 123 (2007). “Prosecutorial misconduct warrants reversal only if it ‘caused

substantial prejudice to the defendant, taking into account the content and context of the

comment[s], its relationship to the evidence, and its effect on the defendant's right to a fair and

impartial trial.’ ” People v. Love, 377 Ill. App. 3d 306, 313 (2007) (quoting People v. Johnson,

208 Ill. 2d 53, 115 (2004)). “If the jury could have reached a contrary verdict had the improper

remarks not been made, or the reviewing court cannot say that the prosecutor’s improper remarks

did not contribute to the defendant’s conviction, a new trial should be granted.” Wheeler, 226 Ill.

2d at 123.

¶ 129 This court has “noted confusion regarding the appropriate standard of review regarding



                                                - 42 -
1-17-1204


alleged errors occurring during closing arguments.” People v. Johnson, 2015 IL App (1st)

123249, ¶ 39. Such confusion “originates from our supreme court’s apparent conflicting

holdings” in Wheeler (applying de novo standard), and People v. Blue, 189 Ill. 2d 99, 128 (2000)

(employing an abuse of discretion standard). Johnson, 2015 IL App (1st) 123249, ¶ 39. We

need not resolve the issue, however, because we reach the same conclusion under either

standard.

¶ 130 Defendant first claims that the prosecutor made “disparaging and dehumanizing remarks”

about him which were designed to prejudice the jury against him. Specifically, defendant

maintains the prosecutor repeatedly described defendant’s conduct as “sickening,” “disgusting,”

“horrible,” “vicious,” and that he was “pure evil.” Defendant further asserts that the prosecutor

inappropriately compared him to a snake when she used the word “slithering” to describe him

coming into B.C.’s apartment while she was sleeping.

¶ 131 We first address the prosecutor’s comment that involved the word “slithering.” The

prosecutor stated as follows, “Ladies and gentlemen, [B.C.] had no idea when she went to sleep

that night, the absolute sickening crimes that the defendant would inflict on her. But you now

know. You now know what he did to her that night in her apartment, where she’s supposed to

feel safe in her own bedroom; that while [B.C.] was sleeping, that defendant was slithering into

her apartment.” Defense counsel immediately objected (without stating a basis for the objection)

and the trial court sustained the objection “as to slithering” and struck it from the record. We

find the immediate objection and the sustaining of that objection (along with the fact it was

stricken from the record) cured any prejudice from a potentially improper argument. See People

v. Thompson, 2013 IL App (1st) 113105, ¶ 92.

¶ 132 Defendant claims that the use of the words “sickening,” “disgusting,” “horrible,”



                                               - 43 -
1-17-1204


“vicious,” and “pure evil,” was an attempt to inflame the passions of the jury. We do not find

this argument persuasive. We again observe that prosecutors are afforded a great deal of latitude

in closing argument. Wheeler, 226 Ill. 2d at 123; Blue, 189 Ill. 2d at 127. They may comment

on the evidence and draw reasonable inferences therefrom, as well as dwelling on the “ ‘evil

results of crime’ “ and urging the “ ‘fearless administration of the law.’ ” People v. Liner, 356

Ill. App. 3d 284, 295-96, 297 (2005) (quoting People v. Harris, 129 Ill. 2d 123, 159 (1989)).

However, a prosecutor may not make an argument that serves no purpose but to inflame the jury.

Blue, 189 Ill. 2d at 128.

¶ 133 Defendant takes issue on appeal with the following remarks:

       •    “Ladies and gentlemen, [B.C.] had no idea when she went to sleep that night, the

            absolute sickening crimes that the defendant would inflict on her.” (Emphasis added.)

       •    “He dug that knife into her throat, as she was whimpering and resisting his sickening

            actions.” (Emphasis added.)

       •    “Of course, you heard he took the $23 or $24 that [B.C.] had in her wallet. He took

            that with him after what he did to her, after the sickening actions that he did to her

            ***.” (Emphasis added.)

       •    “That is why he was in that apartment to do all of the disgusting things that he did to

            [B.C.].” (Emphasis added.)

       •    “She [B.C.] pointed him out to you and said, He’s the man that did these horrible

            things to me. Not only did she point him out in front of you, she had pointed him out

            earlier in a lineup procedure as the man who had brutalized her on September 26,

            2013. And his DNA that he left in his saliva, in his spit that he had left on her breast,

            told you it was that [sic] defendant who committed these vicious acts against [B.C.]


                                                - 44 -
1-17-1204


            on September 26, 2013.” (Emphases added.)

       •    “Then you heard the testimony from [J.C.]. The only thing worse than getting raped

            in your own house in the middle of the night by a stranger is it happening twice. That

            is pure evil.” (Emphasis added.)

¶ 134 We note that defendant properly preserved objections to some of these words and failed

to object to others. Despite this inconsistency, we agree with the State that the prosecutor was

not calling defendant sickening, disgusting, horrible, vicious, or evil, but instead was referring to

the offense as such. “[C]ommenting unfavorably on the evils of crime do[es] not constitute

error.” Blue, 189 Ill. 2d at 129 (citing People v. Hope, 116 Ill. 2d 265, 277-78 (1986)). Here,

defendant was on trial for various acts of rape after breaking into B.C.’s residence in the middle

of the night. It was permissible for the State to comment on the nature of that crime.

Accordingly, we find no error.

¶ 135 Defendant next claims that the prosecutor inappropriately stated certain evidence was

uncontradicted when it, in fact, was not. Specifically, defendant maintains that the prosecutor

stated there was “no question” that defendant had a knife during the encounter even though he

denied having a knife and “no question” that he committed the offense of aggravated criminal

sexual assault despite defendant testifying that B.C. gave her consent for him to touch her breast.

Defendant further maintains that the prosecutor inappropriately rhetorically asked the jury, “Is

there really any question?” that force was used during the offense. Finally, defendant notes that

the prosecutor improperly asserted that there was “no question about it” that defendant

committed all six counts against him as charged.

¶ 136 During closing argument, when describing the conduct required to support the charges

for aggravated criminal sexual abuse, the prosecutor stated, “And she told you here this week all



                                                - 45 -
1-17-1204


of the degrading ways that the defendant took her. That the act was committed by the use of

force or threat of force and that [B.C.] did not consent to the act of sexual penetration. Is there

really any question?” (Emphasis added.) Defense counsel then objected, and the trial court

overruled the objection. Defendant included this comment in his posttrial motion. Later, the

prosecutor stated, “How do you know that the defendant put his mouth on her breast? He left his

saliva there. His DNA was on her right breast. There’s no question.” (Emphasis added.)

Defense counsel did not object. Later, the prosecutor stated, defendant “committed the home

invasion of [B.C.], committed the armed robbery of [B.C.], committed the three counts of

aggravated criminal sexual abuse against [B.C.]. There’s no question about it.” (Emphasis

added.) Defense counsel objected, and the trial court overruled the objection. Defendant

asserted a general argument regarding these comments in his posttrial motion.

¶ 137 We find no prejudicial error in the prosecutor’s comments. While we acknowledge that a

prosecutor should refrain from misstating the evidence (see People v. Johnson, 149 Ill. App. 3d

465, 468 (1986)), it is evident from context that the prosecutor here was commenting on the

strength of the State’s case. See People v. Moore, 171 Ill. 2d 74, 105-07 (1996). Moreover, the

trial court instructed the jury prior to closing arguments that it was to disregard any comments

made by counsel that did not reflect what was in evidence and that their arguments were not

evidence in the case. See People v. Simms, 192 Ill. 2d 348, 396 (2000). Accordingly, these

statements did not affect the fairness of defendant’s trial nor did they challenge the integrity of

the judicial process as these comments were supported by the evidence.

¶ 138 Defendant also argues that the prosecutor “repeatedly emphasized” the ages of J.C. and

M.M. during closing arguments for no other purpose than to inflame the passions of the jury.

Additionally, defendant argues that the prosecutor referred to defendant as “every mother’s worst



                                                - 46 -
1-17-1204


nightmare” and that he’s “what goes bump in the night” for the same purpose.

¶ 139 The statements at issue are as follows:

               “What that defendant did to [J.C.] and [M.M.] when you’re determining whether

       he did it to [B.C.] And make no mistake about it, with [J.C.], he again crept into her

       house on August 1st of 1987, got near her sleeping body, put a knife to her throat, sound

       familiar, and assaulted her sexually. He shoved his penis into [J.C.]’s 16-year-old vagina

       in 1987.

               He was not satisfied with that. Eight months later he came back and did the same

       thing to [J.C.] and taunted her afterwards, asking her if she had ever--pardon my

       language-- ever been F[***] before, taunting her after he raped her for the second time in

       eight months.”

Defendant objected, and the trial court overruled the objection; however, defendant did not raise

this claim in his posttrial motion.

¶ 140 The prosecutor continued:

               “[M.M.] told you about the same night that he raped [J.C.] for the second time,

       [M.M.] told you that just about half an hour before he started raping [J.C.] on March 29th

       of 1988, and this defendant crept into [M.M.]’s apartment, 11-year-old M.M.’s apartment

       while she was asleep and started trying to sexually assault her, making her strip in front

       of him. And it was only [M.M.]’s quick thinking and by the grace of God that she bolted

       down that hallway when she only had her underwear on – left, after he had forced her to

       take her pants off and her T-shirt and her training bra and she was down to one item of

       clothing. And 11-year-old [M.M.] ran as fast as she could down to her sister’s room and

       woke her sister up, saying, there’s a man in the apartment, there’s a man in the apartment.



                                                - 47 -
1-17-1204


       And the sister had the sound of mind to get up immediately and run out and see what was

       going on and fight with that defendant—”

At this point, defendant objected without stating a basis for the objection and the trial court

overruled the objection. This was not raised in defendant’s posttrial motion.

¶ 141 In support of his argument that reference to J.C. and M.M.’s ages were improper,

defendant cites Liner. We find this case to be inapposite. In Liner, the defendant argued on

appeal that the prosecutor improperly emphasized the six-year-old victim’s young age during

closing argument to inflame the jurors’ passions. Liner, 356 Ill. App. 3d at 296. Specifically,

the prosecutor remarked that “ ‘[t]hey stuck the gun in this little girl’s face” and that the

defendant threatened to kill the ‘six-year-old little girl.’ ” Id. The prosecutor also remarked as

follows:

       “ ‘Kayla Baker[-] when someone comes into her house in the winter time, the guy ought

       to be having a white beard and a bag of toys, not a .22[-]caliber revolver that he shoved

       into her face *** And now it’s your job to convict him. And when you convict him, you

       make this whole county safe for all the Kayla Bakers that have a right to be asleep in their

       own home without having a guy like that come in and shove a gun in her face.

                                            ***

       This county, and particularly little girls like Kayla Baker, have [sic] a right to be

       protected by their father when he can. And he almost died protecting her. *** She’s got

       the right to be protected by the prosecutors ***. And she’s got the right to be protected

       by the juries in Madison County. And when you find the Defendant guilty of Armed

       Robbery and Home Invasion, you’re not just protecting Kayla Baker. You’re protecting

       every child and every citizen in every home in this county.’ ” Id. at 296-97.



                                                - 48 -
1-17-1204


¶ 142 The reviewing court acknowledged that it is “entirely proper for the prosecutor to dwell

upon the evil results of crime and to urge the fearless administration of the law,” but made clear

that “where ‘the prosecutor blurs that distinction by an extended and general denunciation of

society’s ills and, in effect, challenges the jury to “send a message” by its verdict, he does more

than urge “the fearless administration of justice,” he interjects matters that have no real bearing

upon the case at hand, and he seeks to incite the jury to act out of undifferentiated passion and

outrage, rather than reason and deliberation.’ ” Id. at 297 (quoting Harris, 129 Ill. 2d at 159;

People v. Johnson, 208 Ill. 2d 53, 79 (2003)). Accordingly, the Liner court found that these

comments during closing argument had no purpose other than to inflame the passions of the jury

and were improper. Id. The court noted that “[b]y urging the jury to find the defendant guilty to

‘make this whole county safe for all the Kayla Bakers’ and to ‘protect[] every child and every

citizen in every home in this county,’ the prosecutor improperly argued that Kayla was a member

of a class with which we as a society, are sympathetic and that the defendant should be convicted

because of the need to protect this class.” Id. at 297-98. Ultimately, the court found that the

prosecutor improperly challenged the jury to “send a message” by its verdict. Id. at 298.

¶ 143 In contrast, the prosecutor’s remarks in this case do not rise to this level. The prosecutor

mentioned the age of the victims, in part, to emphasize the similarities to the offense at hand—

each of these prior offenses involved young females. Moreover, we agree with the State that the

prosecutor’s remarks came in the context of summarizing the victims’ testimony and the terror

that they endured. We thus find that these comments were properly made on the evidence

presented at trial, keeping in mind the fact that prosecutors are granted wide latitude to comment

on the evidence during argument. See Page, 156 Ill. 2d at 276 (prosecutors may comment on the

evidence and reasonable inferences drawn therefrom).



                                               - 49 -
1-17-1204


¶ 144 Next, defendant argues that the prosecutor “belittled” defendant’s testimony while she

vouched for the credibility of B.C.’s testimony, denying him a fair trial. Defendant notes that the

State described his testimony as “ridiculous,” “preposterous,” a “pack of lies,” and a “big fat lie,”

while describing B.C.’s testimony as “credible,” “truthful,” and “extremely credible.”

¶ 145 The State observes that defendant’s own closing argument called the credibility of the

State’s witnesses into question and attempted to bolster defendant’s own credibility; therefore,

after defendant placed B.C.’s credibility at issue, the prosecutor made statements in rebuttal

emphasizing the consistency of B.C.’s testimony.

¶ 146 In his closing argument, defense counsel attacked B.C.’s credibility in various ways.

First, defense counsel noted that B.C. failed to inform the 911 operator that her laptop was taken.

In addition, defense counsel stressed that B.C. lied to nurse Joseph regarding her drug use and

that she was a smoker:

       “[T]hey want you to believe 100 percent what [B.C.] says, but she didn’t tell the truth.

       She is a smoker. She had those cigarettes. She is a drug user. She told you that she got

       high. Her version of the facts have been impeached by her own admissions, that she was

       not what she told people at the hospital. She wasn’t drug free. She wasn’t tobacco free.”

Defense counsel further argued that while B.C. stated she was “very fastidious” in that “[w]hen it

was time to go to work, her purse was set so that she could go and get going and be ready to go.”

Yet, she left the door unlocked, which suggests that she did so because she was expecting

someone to come inside. He also questioned the lack of DNA evidence and urged the jury to

find this fact corroborated defendant’s account that defendant and B.C. engaged in consensual

sexual contact.

¶ 147 In rebuttal, the State commenced its argument by stressing the consistency of the



                                               - 50 -
1-17-1204


evidence in this case, including how the physical evidence corroborated B.C.’s testimony. In

addition, the State referred to B.C.’s testimony as “credible” and “truthful.” These statements

are not improper when viewed in context as the prosecutor was comparing B.C.’s testimony to

defendant’s testimony. The prosecutor stated, “On the other hand, you have the defendant’s

testimony. In a word, ridiculous. All you can glean from that pack of lies that he told you is that

he smoked a lot of crack that night.” The prosecutor went on to argue:

       “When you’re thinking about his testimony, ladies and gentlemen, remember, he is a

       convicted felon, and you are allowed to consider that when you judge his credibility. His

       story is that he went over there with his friend, Maria. Maria, [B.C.], and he sat on the

       couch in the living room and smoked crack. He sprinkled a little bit of his crack on

       [B.C.]’s cigarette. And then in payment for that, she allowed him to put his mouth on her

       breast. And he wants you to believe that Maria, the mutual friend, was gone when that

       happened and that [B.C.] was fine with a man she doesn’t know, who’s using crack

       cocaine, was alone with her in her apartment with her three-year-old son. Preposterous,

       ladies and gentlemen. It is ridiculous.”

¶ 148 In support of his argument that the prosecutor’s remarks demonstrated “extreme disdain”

resulting in unfair prejudice against him, defendant relies on People v. Davis, 287 Ill. App. 3d

46, 57 (1997). In a one-sentence remark on this issue, the Davis court stated, “We also note that

the prosecutor improperly showed extreme disdain for the defense by stating in closing

argument, ‘[t]his is how worthless this piece of paper is,’ and crumpling up a defense exhibit

which the court had admitted into evidence.” Id. The prosecutor here certainly did not act in

such a disrespectful manner. Indeed, the prosecutor here was merely commenting on the

evidence presented and the reasonable inferences drawn therefrom when comparing defendant’s



                                               - 51 -
1-17-1204


testimony to B.C.’s. “If a defendant chooses to give an explanation for his incriminating

situation, he should provide a reasonable story or be judged by its improbabilities.” People v.

Hart, 214 Ill. 2d 490, 520 (2005). When it is clear the testimony of a defendant and that of the

witnesses cannot both be true, “[t]he prosecutor may ask a jury to compare the defendant’s story

with that of other witnesses to decide what actually happened.” People v. Washington, 101 Ill.

App. 3d 409, 413 (1981). We further observe that this line of argument was invited by defense

counsel. Statements will not be held improper if they were provoked or invited by defense

counsel’s argument. People v. Kirchner, 194 Ill. 2d 502, 553 (2000). Thus, we find these

comments were proper.

¶ 149 Defendant also contends that the State improperly placed the weight of the authority of its

office behind the credibility of B.C. However, this was not a situation where the prosecutor

“clearly and repeatedly stated his [or her] personal feelings about the witnesses’ credibility.”

People v. Roach, 213 Ill. App. 3d 119, 124 (1991). In making the remarks regarding B.C.’s

credibility, the prosecutor never employed any “I” statements, such as “I didn’t get the feeling

when [a witness] was on the stand that he was a liar” or “I got this feeling in my stomach that I

just—I can’t buy anything [a witness] says when he tells me *** that he lied to [a detective] once

before.” Id. at 123. The prosecutor here made no personal assertions about B.C.’s credibility or

defendant’s credibility. Instead, the prosecutor’s remarks reflect her position on the evidence

and responded to defense counsel’s argument that it was B.C. who was lying about what

happened on September 26, 2013. See Washington, 101 Ill. App. 3d at 413.

¶ 150 Lastly, defendant argues that the prosecutor commanded the jury to “send a message” to

defendant when she stated, at the conclusion of her rebuttal argument:

       “You all get this. You all understand that you cannot commit a violent rape and then



                                               - 52 -
1-17-1204


        come into court and hide behind a big fat lie. You all understand that. Obviously,

        [defendant] doesn’t. Tell him, ladies and gentlemen. Tell him that he cannot get away

        with this. Sign the guilty verdict.”

We are aware that courts have, in the past, both sanctioned and condemned prosecutors’

exhortations to “send a message” that crime in general will not be tolerated. See People v.

Chavez, 265 Ill. App. 3d 451 (1994); People v. Batson, 225 Ill. App. 3d 157, 168 (1992)

(prosecutor could properly admonish the jury during closing argument to “ ‘send a message to

the community’ that violent crime will not be tolerated”); People v. Fluker, 318 Ill. App. 3d 193,

202-03 (2000) (“[T]he prosecutor [improperly] turned the jury’s attention away from the issues

in an effort to turn the case into a referendum on attitudes toward gangs”).

¶ 151 The prosecutor’s remark in this case does not reflect an “us versus them” mentality. See

cf., People v. Harris, 129 Ill. 2d 123, 159 (1989) (finding the remark “[e]verybody hears about

crime. Nobody does anything about it. You have a unique opportunity to actually do something

about crime on your streets” to be improper). In context, the prosecutor here is urging the jury to

weigh defendant’s testimony against the evidence presented and find his testimony not to be

credible. The prosecutor here is asking the jury to send a message to the defendant, not the

community, which is not improper.

¶ 152 Reviewing the allegations of prosecutorial misconduct in the context of the entire

arguments of both parties, the evidence at trial, and the corrective action taken by the court, we

find no error. Accordingly, since there is no error, there can be no plain error. See People v.

Temple, 2014 IL App (1st) 111653, ¶ 82.

¶ 153                                     CONCLUSION

¶ 154 For the reasons stated above, we affirm the judgment of the circuit court of Cook County.



                                               - 53 -
1-17-1204


¶ 155 Affirmed.




                  - 54 -